      Case 4:20-cv-05027-FVS     ECF No. 18    filed 11/20/20   PageID.1093 Page 1 of 17




1
                                                                             FILED IN THE

2
                                                                         U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON




3                                                                  Nov 20, 2020
                                                                        SEAN F. MCAVOY, CLERK


4

5                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WASHINGTON
6

7     ISIDRO Z.,
                                                    No: 4:20-CV-5027-FVS
8                   Plaintiff,
         v.                                         ORDER GRANTING PLAINTIFF’S
9                                                   MOTION FOR SUMMARY
      ANDREW M. SAUL, Commissioner                  JUDGMENT
10    of the Social Security Administration,

11                  Defendant.

12

13            BEFORE THE COURT are the parties’ cross-motions for summary judgment.

14   ECF Nos. 11, 15. This matter was submitted for consideration without oral

15   argument. Plaintiff is represented by attorney Chad L. Hatfield. Defendant is

16   represented by Special Assistant United States Attorney Jacob P. Phillips. The

17   Court, having reviewed the administrative record and the parties’ briefing, is fully

18   informed. For the reasons discussed below, the Court GRANTS, in part, Plaintiff’s

19   Motion for Summary Judgment, ECF No. 11, DENIES Defendant’s Motion for

20   Summary Judgment, ECF No. 15, and REMANDS the case for additional

21   proceedings consistent with this Order.


     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ~ 1
      Case 4:20-cv-05027-FVS      ECF No. 18    filed 11/20/20   PageID.1094 Page 2 of 17




1                                       JURISDICTION

2          Plaintiff Isidro Z. 1 filed an application for Disability Insurance Benefits (DIB)

3    and Supplemental Security Income (SSI) on June 15, 2016, Tr. 71, 96, alleging

4    disability since August 1, 2010, Tr. 241, 248, due to knee problems, depression,

5    lower back injury, upper back injury, and sternal deformities, Tr. 305. The

6    application was denied initially, Tr. 161-67, and upon reconsideration, Tr. 173-86.

7    A hearing before Administrative Law Judge Steward Stallings (“ALJ”) was

8    conducted on October 25, 2018. Tr. 36-70. Plaintiff was represented by counsel but

9    was not present at the hearing. Tr. 38-39. The ALJ also took the testimony of

10   psychological expert Ellen Rosenfeld, Ph.D. and vocational expert Daniel

11   McKinney. Tr. 36-70. The ALJ denied benefits on January 23, 2019. Tr. 16-29.

12   The Appeals Council denied Plaintiff’s request for review on December 14, 2019.

13   Tr. 1-5. The matter is now before this Court pursuant to 42 U.S.C. §§ 405(g),

14   1383(c)(3).

15                                      BACKGROUND

16         The facts of the case are set forth in the administrative hearing and transcripts,

17   the ALJ’s decision, and the briefs of Plaintiff and the Commissioner. Only the most

18

19         1
            In the interest of protecting Plaintiff’s privacy, the Court will use
20
     Plaintiff’s first name and last initial, and, subsequently, Plaintiff’s first name
21
     only, throughout this decision.

     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ~ 2
      Case 4:20-cv-05027-FVS     ECF No. 18    filed 11/20/20   PageID.1095 Page 3 of 17




1    pertinent facts are summarized here.

2          Plaintiff was 44 years old at the alleged date of onset. Tr. 241. Plaintiff

3    completed two years of college in 2013. Tr. 306. Plaintiff historically worked as a

4    server/bartender/waiter describing himself as a banquet captain. Tr. 306-07. At the

5    time of his application, Plaintiff stated that he stopped working on August 1, 2010,

6    due to his conditions. Tr. 305.

7                                STANDARD OF REVIEW

8          A district court’s review of a final decision of the Commissioner of Social

9    Security is governed by 42 U.S.C. § 405(g). The scope of review under § 405(g) is

10   limited; the Commissioner’s decision will be disturbed “only if it is not supported by

11   substantial evidence or is based on legal error.” Hill v. Astrue, 698 F.3d 1153, 1158

12   (9th Cir. 2012). “Substantial evidence” means “relevant evidence that a reasonable

13   mind might accept as adequate to support a conclusion.” Id. at 1159 (quotation and

14   citation omitted). Stated differently, substantial evidence equates to “more than a

15   mere scintilla[,] but less than a preponderance.” Id. (quotation and citation omitted).

16   In determining whether the standard has been satisfied, a reviewing court must

17   consider the entire record as a whole rather than searching for supporting evidence in

18   isolation. Id.

19         In reviewing a denial of benefits, a district court may not substitute its

20   judgment for that of the Commissioner. “The court will uphold the ALJ's conclusion

21   when the evidence is susceptible to more than one rational interpretation.”


     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ~ 3
      Case 4:20-cv-05027-FVS     ECF No. 18    filed 11/20/20   PageID.1096 Page 4 of 17




1    Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th Cir. 2008). Further, a district court

2    will not reverse an ALJ’s decision on account of an error that is harmless. Id. An

3    error is harmless where it is “inconsequential to the [ALJ’s] ultimate nondisability

4    determination.” Id. (quotation and citation omitted). The party appealing the ALJ’s

5    decision generally bears the burden of establishing that it was harmed. Shinseki v.

6    Sanders, 556 U.S. 396, 409-10 (2009).

7                         FIVE-STEP EVALUATION PROCESS

8          A claimant must satisfy two conditions to be considered “disabled” within the

9    meaning of the Social Security Act. First, the claimant must be “unable to engage in

10   any substantial gainful activity by reason of any medically determinable physical or

11   mental impairment which can be expected to result in death or which has lasted or

12   can be expected to last for a continuous period of not less than twelve months.” 42

13   U.S.C. § 423(d)(1)(A). Second, the claimant’s impairment must be “of such severity

14   that he is not only unable to do his previous work[,] but cannot, considering his age,

15   education, and work experience, engage in any other kind of substantial gainful

16   work which exists in the national economy.” 42 U.S.C. § 423(d)(2)(A).

17         The Commissioner has established a five-step sequential analysis to

18   determine whether a claimant satisfies the above criteria. See 20 C.F.R. §§

19   404.1520(a)(4)(i)-(v), 416.920(a)(4)(i)-(v). At step one, the Commissioner

20   considers the claimant’s work activity. 20 C.F.R. §§ 404.1520(a)(4)(i),

21   416.920(a)(4)(i). If the claimant is engaged in “substantial gainful activity,” the


     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ~ 4
      Case 4:20-cv-05027-FVS     ECF No. 18    filed 11/20/20   PageID.1097 Page 5 of 17




1    Commissioner must find that the claimant is not disabled. 20 C.F.R. §§

2    404.1520(b), 416.920(b).

3          If the claimant is not engaged in substantial gainful activity, the analysis

4    proceeds to step two. At this step, the Commissioner considers the severity of the

5    claimant’s impairment. 20 C.F.R. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). If the

6    claimant suffers from “any impairment or combination of impairments which

7    significantly limits [his or her] physical or mental ability to do basic work

8    activities,” the analysis proceeds to step three. 20 C.F.R. §§ 404.1520(c),

9    416.920(c). If the claimant’s impairment does not satisfy this severity threshold,

10   however, the Commissioner must find that the claimant is not disabled. 20 C.F.R.

11   §§ 404.1520(c), 416.920(c).

12         At step three, the Commissioner compares the claimant’s impairment to

13   severe impairments recognized by the Commissioner to be so severe as to preclude a

14   person from engaging in substantial gainful activity. 20 C.F.R. §§

15   404.1520(a)(4)(iii), 416.920(a)(4)(iii). If the impairment is as severe or more severe

16   than one of the enumerated impairments, the Commissioner must find the claimant

17   disabled and award benefits. 20 C.F.R. §§ 404.1520(d), 416.920(d).

18         If the severity of the claimant’s impairment does not meet or exceed the

19   severity of the enumerated impairments, the Commissioner must pause to assess the

20   claimant’s “residual functional capacity.” Residual functional capacity (“RFC”),

21   defined generally as the claimant’s ability to perform physical and mental work


     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ~ 5
      Case 4:20-cv-05027-FVS     ECF No. 18    filed 11/20/20   PageID.1098 Page 6 of 17




1    activities on a sustained basis despite his or her limitations, 20 C.F.R. §§

2    404.1545(a)(1), 416.945(a)(1), is relevant to both the fourth and fifth steps of the

3    analysis.

4          At step four, the Commissioner considers whether, in view of the claimant’s

5    RFC, the claimant is capable of performing work that he or she has performed in the

6    past (past relevant work). 20 C.F.R. §§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv). If the

7    claimant is capable of performing past relevant work, the Commissioner must find

8    that the claimant is not disabled. 20 C.F.R. §§ 404.1520(f), 416.920(f). If the

9    claimant is incapable of performing such work, the analysis proceeds to step five.

10         At step five, the Commissioner considers whether, in view of the claimant’s

11   RFC, the claimant is capable of performing other work in the national economy. 20

12   C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v). In making this determination, the

13   Commissioner must also consider vocational factors such as the claimant’s age,

14   education, and past work experience. 20 C.F.R. §§ 404.1520(a)(4)(v),

15   416.920(a)(4)(v). If the claimant is capable of adjusting to other work, the

16   Commissioner must find that the claimant is not disabled. 20 C.F.R. §§

17   404.1520(g)(1), 416.920(g)(1). If the claimant is not capable of adjusting to other

18   work, analysis concludes with a finding that the claimant is disabled and is therefore

19   entitled to benefits. 20 C.F.R. §§ 404.1520(g)(1), 416.920(g)(1).

20         The claimant bears the burden of proof at steps one through four. Tackett v.

21   Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999). If the analysis proceeds to step five, the


     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ~ 6
      Case 4:20-cv-05027-FVS    ECF No. 18    filed 11/20/20   PageID.1099 Page 7 of 17




1    burden shifts to the Commissioner to establish that (1) the claimant is capable of

2    performing other work; and (2) such work “exists in significant numbers in the

3    national economy.” 20 C.F.R. § 404.1560(c)(2); Beltran v. Astrue, 700 F.3d 386,

4    389 (9th Cir. 2012).

5                                  THE ALJ’S FINDINGS

6          At step one, the ALJ found that Plaintiff has not engaged in substantial gainful

7    activity since August 1, 2010, the alleged onset date. Tr. 18. At step two, the ALJ

8    found that Plaintiff has the following severe impairments: history of low back injury,

9    status post left-sided L5 laminectomy and microdiscectomy in April 2010;

10   degenerative disc disease of the thoracic spine; major depressive disorder; and

11   somatic disorder. Tr. 18-19. At step three, the ALJ found that Plaintiff does not

12   have an impairment or combination of impairments that meets or medically equals

13   the severity of a listed impairment. Tr. 19. The ALJ then found that Plaintiff had

14   the RFC to perform light work as defined in 20 C.F.R. §§ 404.1567(b), 416.927(b)

15   with the following limitations:

16         he requires a sit-stand option, defined as change from a standing
           position to a sitting position, or vice versa, every 30 minutes for up to
17         five minutes if necessary/at his discretion while remaining at the work
           station. He can never climb ladders, ropes, and scaffolds but can
18         occasionally (one-third of the workday) stoop, crouch, kneel, crawl,
           and climb ramps and stairs and would need to avoid all exposure to
19         unprotected heights and moving or dangerous machinery. He could
           perform detailed instructions but not complex tasks with no more than
20         brief and superficial interaction with the general public and only
           occasional interaction with coworkers and supervisors.
21


     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ~ 7
      Case 4:20-cv-05027-FVS      ECF No. 18    filed 11/20/20   PageID.1100 Page 8 of 17




1    Tr. 19.

2          At step four, the ALJ identified Plaintiff’s past relevant work as a server, a

3    bartender, a composite job of banquet captain, and a dining room attendant and

4    found that Plaintiff could not perform this past relevant work. Tr. 27. At step five,

5    the ALJ found that considering Plaintiff’s age, education, work experience, and

6    RFC, there were other jobs that exist in significant numbers in the national economy

7    that Plaintiff could perform, including: bench assembler; garment sorter; and

8    dannery [sic] worker 2. Tr. 28. On that basis, the ALJ concluded that Plaintiff was

9    not under a disability, as defined in the Social Security Act, from August 1, 2010,

10   the alleged onset date, through the date of his decision. Tr. 29.

11                                           ISSUES

12         Plaintiff seeks judicial review of the Commissioner’s final decision denying

13   him DIB under Title II and SSI under Title XVI of the Social Security Act. ECF

14   No. 11. Plaintiff raises the following issues for this Court’s review:

15   1.    Whether the ALJ properly considered the medical opinions in the record;

16   2.    Whether the ALJ properly considered the evidence under Listing 1.04;

17   3.    Whether the ALJ properly considered Plaintiff’s symptom claims; and

18   4.    Whether the ALJ erred at Step Five.

19

20
           2
               The Dictionary of Occupational Titles code attached to this occupation was

21   for a cannery worker.


     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ~ 8
      Case 4:20-cv-05027-FVS    ECF No. 18    filed 11/20/20   PageID.1101 Page 9 of 17




1                                         DISCUSSION

2    1.    Medical Source Opinions

3          Plaintiff challenges the weight the ALJ assigned to the medical opinions of

4    Beverly Shapiro, M.D., Tasmyn Bowes, Psy.D., and Janis Lewis, Ph.D. ECF No. 11

5    at 9-15.

6          If a treating or examining physician’s opinion is uncontradicted, the ALJ may

7    reject it only by offering “clear and convincing reasons that are supported by

8    substantial evidence.” Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005).

9    Conversely, “[i]f a treating or examining doctor’s opinion is contradicted by another

10   doctor’s opinion, an ALJ may only reject it by providing specific and legitimate

11   reasons that are supported by substantial evidence.” Id. (citing Lester v. Chater, 81

12   F.3d 821, 830-31 (9th Cir. 1995)).

13         A.     Beverly Shapiro, M.D.

14         On March 24, 2016, Dr. Shapiro completed a Physical Functional Evaluation

15   form for the Washington Department of Social and Health Services (DSHS). Tr.

16   826-30. She diagnosed Plaintiff with low back pain with sciatica status post

17   laminectomy and a protruding rib. Tr. 827. She opined that Plaintiff was capable of

18   performing sedentary work in a regular and predictable manner despite his

19   impairment. Tr. 828. Sedentary work is defined as “[a]ble to lift 10 pounds

20   maximum and frequently lift or carry lightweight articles. Able to walk or stand

21   only for brief periods.” Id. She stated that “Patient could probably benefit from


     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ~ 9
     Case 4:20-cv-05027-FVS     ECF No. 18    filed 11/20/20   PageID.1102 Page 10 of 17




1    orthopedic and/or physiatry evaluation and treatment.” Tr. 828.

2          The ALJ gave the opinion limited weight because Dr. Shapiro, “indicated that

3    the claimant could benefit from orthopedic evaluation and treatment, which indicates

4    she was not aware of the claimant’s medical history or of already performed image

5    testing.” Tr. 25.

6          The Ninth Circuit has found that an opinion can be rejected for being based on

7    an inaccurate diagnostic understanding of a claimant’s condition. See Chaudhry v.

8    Astrue, 688 F.3d 661, 671 (9th Cir. 2012). However, the ALJ’s finding that Dr.

9    Shapiro was not aware of Plaintiff’s medical history or imaging is not supported by

10   substantial evidence. Dr. Shapiro quoted Plaintiff’s December 18, 2014 MRI on the

11   form for DSHS. Tr. 696 (December 18, 2014 MRI showing at L2-3: “There is a

12   right lateral disc protrusion touching and slightly displacing the nerve root”; at L4-5:

13   “There is decreased height and signal of the disc on T2-weighted images with

14   prominent anterior osteophyte and left-sided laminectomy changes” and “There is a

15   small disc protrusion extending into both neural foramen but without nerve root

16   compression.”), Tr. 827 (“Had MRI of L spine: 12/18/14 right lateral disc protrusion

17   L2-3, promiat [sic] osteophytes anteriorly and le[f]t sided laminectomy changes L4-

18   5 and small disc protrusion L4-5 see additional enclosed studies.”). Therefore, she

19   was aware of claimant’s medical history and had access to his imaging reports. As

20   such, the ALJ’s reason for rejecting Dr. Shapiro’s opinion is not supported by

21   substantial evidence and cannot support the ALJ’s determination.


     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ~ 10
     Case 4:20-cv-05027-FVS     ECF No. 18    filed 11/20/20   PageID.1103 Page 11 of 17




1          B.     Tasmyn Bowes, Psy.D. and Janis Lewis, Ph.D.

2          On February 29, 2016, Dr. Bowes completed a Psychological/Psychiatric

3    Evaluation of Plaintiff for DSHS. Tr. 814-25. She diagnosed Plaintiff with

4    persistent depressive disorder and panic disorder. Tr. 816. She stated that Plaintiff

5    had a marked limitation in the abilities to understand, remember, and persist in tasks

6    by following detailed instructions, to perform activities within a schedule, maintain

7    regular attendance, and be punctual within customary tolerances without special

8    supervision, and to complete a normal work day and work week without

9    interruptions from psychologically based symptoms. Tr. 817. In addition, she

10   opined that Plaintiff had a moderate limitation in four basic work activities. Id. She

11   opined that the overall severity based on the combined impact of all diagnosed

12   mental impairments was severe. Id.

13         In April of 2016, Dr. Lewis reviewed Dr. Bowes’ form for DSHS and medical

14   records from QTC Medical Group. Tr. 834-39. She opined that Plaintiff had a

15   severe limitation in the abilities to understand, remember, and persist in tasks by

16   following detailed instructions, to perform activities within a schedule, maintain

17   regular attendance and be punctual within customary tolerances, to learn new tasks,

18   to communicate and perform effectively in a work setting, to maintain appropriate

19   behavior in a work setting, to complete a normal workday and workweek without

20   interruptions from psychologically based symptoms, and to set realistic goals and

21   plan independently. Tr. 836. She further limited Plaintiff to sedentary work with


     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ~ 11
     Case 4:20-cv-05027-FVS     ECF No. 18     filed 11/20/20   PageID.1104 Page 12 of 17




1    severe environmental restrictions, postural restrictions, and gross or fine motor skill

2    restrictions. Tr. 837.

3          The ALJ rejected both opinions for three reasons: (1) the opinions were

4    internally inconsistent; (2) the opinions were in contradiction to all the other mental

5    capacity evaluations and assessments in the record; and (3) Dr. Bowes opined that

6    Plaintiff’s limitations would only last for six to twelve months. Tr. 26.

7          The ALJ’s first reason for rejecting the opinions, that they were internally

8    inconsistent, is not specific and legitimate. An ALJ may cite internal inconsistencies

9    in evaluating a physician’s report. Bayliss, 427 F.3d at 1216. Here, the ALJ stated

10   that “Dr. Bowes’ examination of the claimant was unremarkable and even the

11   claimant’s complaints did not raise to the level of ‘marked’ limitations.” Tr. 26. In

12   doing so, the ALJ failed to provide what evidence from Dr. Bowes’ evaluation

13   undermined the opinion. Therefore, this fails to meet the specific portion of the

14   specific and legitimate standard. Embrey v. Bowen, 849 F.2d 418, 421-22 (9th Cir.

15   1988) (The ALJ is required to do more than offer his conclusions, he “must set forth

16   his interpretations and explain why they, rather than the doctors’, are correct.”).

17         The ALJ’s second reason for rejecting the opinions, that they were contrary to

18   all other mental capacity evaluations and assessments of record, is not specific and

19   legitimate. Again, the ALJ failed to provide any evidence in the record

20   demonstrating that these opinions were contrary to the other evaluations in the

21


     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ~ 12
     Case 4:20-cv-05027-FVS     ECF No. 18    filed 11/20/20   PageID.1105 Page 13 of 17




1    record. Tr. 26. Therefore, this fails to meet the specific portion of the specific and

2    legitimate standard under Embrey.

3          The ALJ’s third reason for rejecting the opinions, that Dr. Bowes

4    estimated that the duration of Plaintiff’s limitation was six to twelve months,

5    is not specific and legitimate. The Ninth Circuit has found the following:

6          To establish a claimant’s eligibility for disability benefits under
           the Social Security Act, it must be shown that: (a) the claimant
7          suffers from a medically determinable physical or mental
           impairment that can be expected to result in death or that has
8          lasted or can be expected to last for a continuous period of not
           less than twelve months; and (b) the impairment renders the
9          claimant incapable of performing the work that the claimant
           previously performed and incapable of performing any other
10         substantial gainful employment that exists in the national
           economy.
11

12   Tackett, 180 F.3d at 1098; 42 U.S.C. § 423(d)(2)(A) (emphasis added). The required

13   twelve months is referred to as the durational requirement. Dr. Bowes opined that

14   Plaintiff would be impaired with available treatment for six to twelve months. Tr.

15   818. Dr. Lewis opined that with an onset of February 29, 2016, the impairments

16   would last for a year. Tr. 835. No part of Dr. Bowes’ opinion regarding duration

17   renders it unreliable as it meets the 12-month requirement with the range of six to

18   twelve months. Therefore, this fails to support rejecting the opinions.

19   2.    Listing 1.04

20         Plaintiff alleges that the ALJ erred in properly assessing whether he met or

21   equaled Listing 1.04. ECF No. 11 at 15-17.


     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ~ 13
     Case 4:20-cv-05027-FVS     ECF No. 18     filed 11/20/20   PageID.1106 Page 14 of 17




1          If a claimant has an impairment or combination of impairments that meets or

2    equals a condition outlined in the “Listing of Impairments,” then the claimant is

3    presumed disabled at step three, and the ALJ need not consider his age, education,

4    and work experience. 20 C.F.R. §§ 404.1520(d), 416.920(d). An ALJ must evaluate

5    the relevant evidence before concluding that a claimant’s impairments do not meet

6    or equal a listed impairment. Lewis v. Apfel, 236 F.3d 503, 512 (9th Cir. 2001). A

7    boilerplate finding is insufficient to support a conclusion that a claimant’s

8    impairment does not meet a listing. Id.

9          Here, the ALJ found that Plaintiff’s imaging showed “multilevel degenerative

10   disc disease with disc osteophyte complexes at C5-6 and C6-7, producing mild to

11   moderate canal stenosis,” but “[t]here is otherwise no evidence of any current nerve

12   root compression characterized by neuroanatomic distribution of pain, limitation of

13   motion of the spine, motor loss accompanied by sensory or reflex loss, and positive

14   straight leg raising test.” Tr. 19. However, the evidence demonstrates that there is

15   evidence of limited range of motion of the spine, motor loss, sensory loss, and

16   positive straight leg raising tests. Plaintiff demonstrated decreased range of motion,

17   Tr. 827, 845, 933, 941, decreased pinprick sensation, Tr. 497, 771, 827, and positive

18   straight leg testing, Tr. 497, 772, 798, 827, 845. Therefore, the ALJ’s determination

19   is not supported by substantial evidence.

20         Without making a finding that there is sufficient evidence to support a finding

21


     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ~ 14
     Case 4:20-cv-05027-FVS     ECF No. 18    filed 11/20/20   PageID.1107 Page 15 of 17




1    that Plaintiff equals or meets Listing 1.04, the Court finds that the ALJ’s assertion of

2    the lack of evidence is not an accurate reflection of the record. Upon remand, the

3    ALJ will readdress the record in light of Listing 1.04.

4    3.    Plaintiff’s Symptom Statements

5          Plaintiff challenges the ALJ’s treatment of his symptom statements. ECF No.

6    11 at 17-20.

7          It is generally the province of the ALJ to make determinations regarding the

8    reliability of Plaintiff’s symptom statements, Andrews v. Shalala, 53 F.3d 1035,

9    1039 (9th Cir. 1995), but the ALJ’s findings must be supported by specific cogent

10   reasons, Rashad v. Sullivan, 903 F.2d 1229, 1231 (9th Cir. 1990). Absent

11   affirmative evidence of malingering, the ALJ’s reasons for rejecting the claimant’s

12   testimony must be “specific, clear and convincing.” Smolen v. Chater, 80 F.3d

13   1273, 1281 (9th Cir. 1996); Lester, 81 F.3d at 834.

14         The ALJ found Plaintiff’s “statements concerning the intensity, persistence,

15   and limiting effects of these symptoms are not entirely consistent with the medical

16   evidence and other evidence in the record for the reasons explained in this decision.”

17   Tr. 20. The evaluation of a claimant’s symptom statements and their resulting

18   limitations relies, in part, on the assessment of the medical evidence. See 20 C.F.R.

19   §§ 404.1529(c), 416.929(c); S.S.R. 16-3p. Therefore, in light of the case being

20   remanded for the ALJ to readdress the medical source opinions in the file, a new

21   assessment of Plaintiff’s subjective symptom statements will be necessary.


     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ~ 15
     Case 4:20-cv-05027-FVS      ECF No. 18    filed 11/20/20   PageID.1108 Page 16 of 17




1    D.    Step Five

2          Plaintiff challenges the ALJ’s step five determination. ECF No. 11 at 20-21.

3    This challenge is derivative of the Plaintiff’s challenge to the medical opinion

4    evidence. Id. Since this case is remanded for the ALJ to properly address the

5    medical opinion evidence, the ALJ will make a new step five determination on

6    remand.

7                                       CONCLUSION

8          The decision whether to remand for further proceedings or reverse and

9    award benefits is within the discretion of the district court. McAllister v. Sullivan,

10   888 F.2d 599, 603 (9th Cir. 1989). An immediate award of benefits is appropriate

11   where “no useful purpose would be served by further administrative proceedings, or

12   where the record has been thoroughly developed,” Varney v. Sec'y of Health &

13   Human Servs., 859 F.2d 1396, 1399 (9th Cir. 1988), or when the delay caused by

14   remand would be “unduly burdensome[.]” Terry v. Sullivan, 903 F.2d 1273, 1280

15   (9th Cir. 1990); see also Garrison v. Colvin, 759 F.3d 995, 1021 (9th Cir. 2014)

16   (noting that a district court may abuse its discretion not to remand for benefits when

17   all of these conditions are met). This policy is based on the “need to expedite

18   disability claims.” Varney, 859 F.2d at 1401. But where there are outstanding

19   issues that must be resolved before a determination can be made, and it is not clear

20   from the record that the ALJ would be required to find a claimant disabled if all the

21   evidence were properly evaluated, remand is appropriate. See Benecke v. Barnhart,


     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ~ 16
     Case 4:20-cv-05027-FVS     ECF No. 18    filed 11/20/20   PageID.1109 Page 17 of 17




1    379 F.3d 587, 595-96 (9th Cir. 2004); Harman v. Apfel, 211 F.3d 1172, 1179-80 (9th

2    Cir. 2000).

3          The Court finds that further administrative proceedings are appropriate. See

4    Treichler v. Comm'r of Soc. Sec. Admin., 775 F.3d 1090, 1103-04 (9th Cir. 2014)

5    (remand for benefits is not appropriate when further administrative proceedings

6    would serve a useful purpose). Here, the ALJ needs to properly evaluate the medical

7    opinions, properly address the evidence in light of Listing 1.04, properly consider

8    Plaintiff’s symptom statements, and make a new step five determination. The ALJ

9    also will supplement the record with any outstanding medical evidence and call a

10   vocational expert to testify at the remand proceedings.

11         ACCORDINGLY, IT IS HEREBY ORDERED:

12         1. Plaintiff’s Motion for Summary Judgment, ECF No. 11, is GRANTED, in

13            part, and the matter is remanded for further proceedings consistent with

14            this Order.

15         2. Defendant’s Motion for Summary Judgment, ECF No. 15, is DENIED.

16         The District Court Executive is hereby directed to enter this Order and provide

17   copies to counsel, enter judgment in favor of the Plaintiff, and CLOSE the file.

18         DATED November 20, 2020.

19
                                                s/ Rosanna Malouf Peterson
20                                           ROSANNA MALOUF PETERSON
                                                United States District Judge
21


     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ~ 17
